Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


              The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and apparatus of mapping 3D point cloud data into 2D surfaces for further efficient temporal coding. The closest prior art, Othmezouri et al. (USPAP       2013/0084,008), shows a similar system, in which, a method and apparatus is for obtaining for labelling of a plurality of objects or regions in an image of a sequence of images followed by label propagation to other images in the sequence based on an inference step and a model. However, Othmezouri et al. fail to address: “for performing patch matching to determine matched patches; generating a double linked list with the matched patches and calculating an accumulated occupancy map and a weight of each patch according to the matched patches”. These distinct features have been added to both independent claims and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.










 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Sunday, May 9, 2021